Exhibit 10.98

MELLON FINANCIAL CORPORATION

LONG-TERM PROFIT INCENTIVE PLAN (2004)

NON-QUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT, made this 20th day of February, 2007, by and between Mellon
Financial Corporation (the “Corporation”), having its principal place of
business in the Commonwealth of Pennsylvania,

and

«Name», a key employee (the “Optionee”) of the Corporation

WITNESSETH THAT:

WHEREAS, the Optionee is now employed by the Corporation (“Corporation,” when
used herein with reference to employment of the Optionee, shall include any
Affiliate of the Corporation as defined in the Plan) as a key employee; and

WHEREAS, the Corporation has adopted the Long-Term Profit Incentive Plan
(2004) (the “Plan”) under which the Corporation may grant to key employees of
the Corporation options to purchase common stock of Mellon Financial Corporation
(hereinafter “Common Stock”); and

WHEREAS, the Corporation desires to grant a stock option for «Options» shares of
Common Stock to the Optionee.

NOW THEREFORE, in consideration of the covenants and agreements herein contained
and intending to be legally bound, the parties hereto hereby agree with each
other as follows:

SECTION 1: Employment

1.1 Neither the grant of the Option nor anything else contained in this
Agreement shall be deemed to limit or restrict the right of the Corporation to
terminate the Optionee’s employment at any time, for any reason, with or without
Cause.

SECTION 2: Stock Option

2.1 Subject to the terms and conditions set forth herein and to the terms of the
Plan, the Corporation hereby grants to the Optionee the right and option to
purchase at any time and from time to time from the Corporation at a price of
$                    per share (the “Option Price”), which is the Fair Market
Value of the shares of Common Stock covered by the Option on the date of grant,
up to, but not exceeding in the aggregate, the number of shares of Common Stock
stated above (the “Option”).

 



--------------------------------------------------------------------------------

SECTION 3: Exercise and Withholding

3.1 This Option may not be exercised prior to February 20, 2008. Subject to
Section 4 of this Agreement: (1) This Option may be exercised between
February 20, 2008 and February 19, 2009, inclusive, for a number of shares of
Common Stock equal to one-fifth of the number of shares covered by this Option
(rounded upward to the nearest whole share) minus the aggregate number of shares
purchased hereunder prior to the date of exercise; (2) This Option may be
exercised between February 20, 2009 and February 19, 2010, inclusive, for a
number of shares of Common Stock equal to two-fifths of the number of shares
covered by this Option (rounded upward to the nearest whole share) minus the
aggregate number of shares purchased hereunder prior to the date of exercise;
(3) This Option may be exercised between February 20, 2010 and February 19,
2011, inclusive, for a number of shares of Common Stock equal to three-fifths of
the number of shares covered by this Option (rounded upward to the nearest whole
share) minus the aggregate number of shares purchased hereunder prior to the
date of exercise; (4) This Option may be exercised between February 20, 2011 and
February 19, 2012, inclusive, for a number of shares of Common Stock equal to
four-fifths of the number of shares covered by this Option (rounded upward to
the nearest whole share) minus the aggregate number of shares purchased
hereunder prior to the date of exercise; and (5) This Option may be exercised
between February 20, 2012 and February 19, 2017, inclusive, for a number of
shares of Common Stock equal to the full number of shares covered by this Option
minus the aggregate number of shares purchased hereunder prior to the date of
exercise. This Option may not be exercised after February 19, 2017.

3.2 This Option shall be exercised by the Optionee by delivering to the
Corporation’s Executive Compensation area (AIM No. 151-0722) (i) this Agreement
signed by the Optionee, (ii) a written notification specifying the number of
shares which the Optionee then desires to purchase and the address to which
share certificates should be delivered, (iii) a check payable to the order of
the Corporation and/or shares, or certification of ownership for shares, of
Common Stock equal in value to the aggregate Option Price of such shares and/or
an instruction from the Optionee directing the Corporation to withhold shares of
Common Stock otherwise receivable upon exercise of this Option (subject to any
restrictions regarding prior ownership of such shares or an equivalent number of
shares imposed by the Corporation), and (iv) a stock power executed in blank for
any shares of Common Stock delivered pursuant to clause (iii) hereof. Shares of
Common Stock surrendered or certified in exercise of this Option shall have been
held by the Optionee for at least six months prior to such delivery and shall be
valued as of the date, and by the means, prescribed by the Corporation’s
procedures in effect at the time of such exercise and in accordance with the
terms of the Plan.

3.3 In each case where the Optionee exercises this Option in whole or in part
the Corporation will notify the Optionee of the amount of withholding tax, if
any, required under federal and, where applicable, state and local law, and the
Optionee shall, forthwith upon the receipt of such notice, remit the required
amount to the Corporation or, in accordance with such regulations as the
Committee, as hereinafter defined, may prescribe, elect to have the withholding
obligation satisfied in whole or in part by the Corporation withholding full
shares of Common Stock and crediting them against the withholding obligation.

 

-2-



--------------------------------------------------------------------------------

3.4 As soon as practicable after each exercise of this Option and compliance by
the Optionee with all applicable conditions, the Corporation will mail or cause
to be mailed to the Optionee at the address specified in the written
notification delivered pursuant to Paragraph 3.2 hereof certificates registered
in the name of the Optionee, or such name as directed by the Optionee, for the
number of shares of Common Stock, if any, which the Optionee is entitled to
receive upon such exercise under the provisions of this Agreement.
Alternatively, the Corporation may credit such shares to a book-entry account in
Optionee’s name.

3.5 From time to time and for any reason it deems appropriate, the Corporation
may amend its procedures for the exercise of stock options, and if such
procedures are so amended, the provisions of Sections 3.2, 3.3 and 3.4 hereof
shall be amended immediately and automatically to incorporate such amendment;
provided, however, that no such amendment shall be incorporated without the
Optionee’s written consent if it would adversely affect the Optionee’s rights
under Section 2.1, 3.1, 4.1, 4.2, 4.3, 4.4, 4.5 or 4.6 hereof.

SECTION 4: Termination of Employment

4.1 Except as provided in Section 4.3 hereof with respect to vesting (but not
with respect to the post-termination exercise period), if the Optionee’s
termination of employment is on or after age 55 and Optionee is credited with
five years of employment with the Corporation, the Optionee shall have the right
to exercise this Option within two years after such termination date, to the
extent this Option was exercisable at the time of such termination; provided
that, if such Optionee’s employment is terminated in accordance with the
Corporation’s Employee Displacement Program or other termination providing
separation/transition pay, the termination date for purposes of the foregoing
vesting and post-termination exercise period shall be the last day for which
Optionee receives salary continuance or separation/transition pay from the
Corporation.

4.2 If the Optionee’s termination of employment is by reason of his or her total
disability covered by a long-term disability plan of the Corporation then in
effect, the Optionee shall have the right to exercise this Option within two
years after such date of termination of employment, measured from the last day
for which Optionee receives short-term disability benefits, to the extent this
Option was exercisable at the time of such termination of employment.

4.3 Notwithstanding Section 4.5 of the Plan, this Option shall not become fully
exercisable immediately and automatically upon the occurrence of a Change in
Control Event, as defined in Section 2.4 of the Plan. However, if the Optionee’s
employment is terminated by the Corporation without “Cause,” as defined in
Section 4.6(d) of the Plan, within three years after the occurrence of a Change
in Control Event, this Option shall automatically become fully exercisable and
the Optionee shall have the right to exercise this Option within one year after
such date of termination of employment; provided that, if the Optionee’s
employment is terminated in accordance with the Corporation’s Employee
Displacement Program or other termination providing separation/transition pay,
the termination date for purposes of measuring the Optionee’s post-termination
exercise period shall be the last day for which Optionee receives salary
continuance or separation/transition pay from the Corporation, but excluding any
period

 

-3-



--------------------------------------------------------------------------------

during which receipt of payments may be delayed to avoid imposition of
additional taxes under Section 409A of the Internal Revenue Code of 1986, as
amended.

4.4 If the Optionee shall die while employed by the Corporation, or within a
period following termination of employment during which this Option remains
exercisable under Sections 4.1, 4.2, 4.3, 4.5 or 4.6 hereof, this Option may be
exercised within two years from the date of the Optionee’s death by the executor
or administrator of the Optionee’s estate or by the person or persons to whom
the Optionee shall have transferred such right by Will or by the laws of descent
and distribution, to the extent this Option was exercisable by the Optionee at
the time of his or her death.

4.5 Except as provided in Section 4.3 hereof with respect to vesting (but not
with respect to the post-termination exercise period), in the event all
employment of the Optionee with the Corporation is terminated due to the sale of
a business unit or subsidiary of the Corporation by which the Optionee is
employed, and the Optionee is not displaced pursuant to the Corporation’s
Employee Displacement Program or other termination providing
transition/separation pay, the Optionee shall have the right to exercise this
Option within one year from the date of his or her termination of employment to
the extent this Option was exercisable at the time of termination of employment.

4.6 Except as provided in Section 4.3 (but using the end of the Optionee’s
salary continuance period as the date of termination of employment for purposes
of vesting if more favorable to the Optionee) or Section 4.1 hereof, in the
event the Optionee’s employment is terminated in accordance with the
Corporation’s Employee Displacement Program or other termination providing
separation/transition pay, this Option shall continue to become exercisable in
accordance with Section 3.1 through the end of the Optionee’s salary continuance
period (including any period during which receipt of benefits may be delayed)
and to that extent shall remain exercisable through such period.

4.7 In the event all employment of the Optionee with the Corporation is
terminated for any reason other than stated above, this Option shall terminate
upon such termination of employment. Except as otherwise specifically provided
herein, the effective date of Optionee’s termination shall be the date upon
which Optionee ceases to perform services as an employee of the Corporation,
without regard to accrued vacation, severance or other benefits or the
characterization thereof on the payroll records of the Corporation.

4.8 Notwithstanding the foregoing, in no event shall this Option be exercisable
after February 19, 2017.

SECTION 5: Miscellaneous

5.1 Whenever the word “Optionee” is used in any provision of this Option under
circumstances where the provision should logically be construed to apply to the
executors, the administrators or the person or persons to whom this Option may
be transferred as permitted herein, the word “Optionee” shall be deemed to
include such person or persons.

 

-4-



--------------------------------------------------------------------------------

5.2 This Option may be transferred (i) by the Optionee upon his or her death or
(ii) as directed by the Optionee named on the first page of this Agreement
during his or her lifetime by gift to members of his or her immediate family or
to an entity for the benefit of the Optionee and/or members of his or her
immediate family. For purposes of the preceding sentence, members of the
Optionee’s immediate family and entities for the benefit of the Optionee and/or
members of his or her immediate family shall mean any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, a trust in which these persons
have the exclusive beneficial interest and any other entity in which these
persons own and retain 100% of the beneficial interest. All transfers shall be
made in accordance with procedures adopted by the Corporation, which may be
amended by the Corporation from time to time. No other assignment or transfer of
this Option, or of the rights represented thereby, whether voluntary or
involuntary, by operation of law or otherwise shall be permitted, but
immediately upon any such assignment or transfer this Option shall terminate and
become of no further effect. This Option shall be exercisable only by the
Optionee or by an immediate family member or entity or other person to which
this section permits transfer and shall remain subject to any restrictions on
exercise and otherwise as if held by the Optionee. The Corporation shall have
received an amount sufficient to satisfy any federal, state, local or other
withholding tax requirements prior to the delivery of any certificate for the
shares issuable upon exercise of this Option.

5.3 If there is any change in the Common Stock by reason of any stock split,
stock dividend, spin-off, split-up, spin-out, recapitalization, merger,
consolidation, reorganization, combination or exchange of shares, or any other
similar transaction, the number and kind of shares subject to this Option and
the Option Price, as applicable, shall be appropriately adjusted by the
Compensation and Management Succession Committee of the Board of Directors of
the Corporation (the “Committee”).

5.4 Notwithstanding any other provision hereof, the Optionee hereby agrees that
he or she will not exercise the Option granted hereby, and that the Corporation
will not be obligated to issue any shares to the Optionee hereunder, if the
exercise thereof or the issuance of such shares shall constitute a violation by
the Optionee or the Corporation of any provision of law or regulation of any
governmental authority. Any determination in this connection by the Committee
shall be final, binding and conclusive. The Corporation shall in no event be
obliged to register any securities pursuant to the Securities Act of 1933 (as
the same shall be in effect from time to time) or to take any other affirmative
action in order to cause the exercise of the Option or the issuance of shares
pursuant thereto to comply with any law or regulation of any governmental
authority.

5.5 No amount of income received by an Optionee pursuant to this Agreement shall
be considered compensation for purposes of any pension or retirement plan,
insurance plan or any other employee benefit plan of the Corporation.

5.6 The parties hereto agree that the Option granted hereby is not, and should
not be construed to be, an incentive stock option under Section 422 of the
Internal Revenue Code, as amended.

 

-5-



--------------------------------------------------------------------------------

5.7 The Optionee accepts the grant of the Option confirmed hereby, and agrees to
be bound by the terms and provisions of the Plan, as the Plan may be amended
from time to time; provided, however, that no alteration, amendment, revocation
or termination of the Plan shall, without the written consent of the Optionee,
adversely affect the rights of the Optionee with respect to the Option. Except
as otherwise specifically provided in Section 4.3 hereof, should there be any
inconsistency between the provisions of this Option and the terms and conditions
of the Plan, the provisions in the Plan shall govern and prevail. A copy of the
Plan may be obtained by writing or calling the Executive Compensation Division
of the Human Resources Department of the Corporation at the Corporation’s
principal office in Pittsburgh, Pennsylvania.

5.8 This Agreement shall be construed and enforced in accordance with the laws
of the Commonwealth of Pennsylvania, other than any choice of law rules calling
for the application of laws of another jurisdiction.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

MELLON FINANCIAL CORPORATION By:  

 

  Chairman, President & Chief Executive Officer OPTIONEE

 

                    , 2007

 

-6-